Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This final office action is in response to the Application Serial 16/689,395.  In response to the Examiner’s action files April 01, 2021, Applicant on June 30, 2021 amended claims 1-16.  The claims 1-16 are pending in this application and have been rejected.

Response to Amendment
Claims 1-16 are pending in this application. 

Regarding the pending 35 U.S.C. 112 (f), the Applicant’s amendments to claims 1 - 17 are persuasive.  The 35 U.S.C. 112 (f) is withdrawn.

Regarding the pending 35 U.S.C. 112 (b) rejection, the Applicant’s amendments to claims 1 - 17 are persuasive.  The 35 U.S.C. 112 (b) rejection is withdrawn.

Regarding the pending 35 U.S.C. 101 rejection for the software per se.  The Applicant’s amendments to the claims 1-8 are persuasive. The pending 35 U.S.C. 101 rejection for the software per se, is withdrawn.
 
Applicant’s amendments to claims 1 -17 are not sufficient to overcome the 35 U.S.C. 101 rejection, see below.

Applicant’s amendments to claims 1 -17 are not sufficient to overcome the 35 U.S.C. 103 rejection, see below.


Response to Arguments
Applicant’s arguments filed on June 30, 2021, have been fully considered but they are not persuasive and/or are moot in view of the revised rejections. Applicant’s arguments will be addressed herein below.



Rejection under 35 U.S.C. 101
On pages 11-14, Applicant submits, “… the pending claims are directed patent eligible subject matter, in part because the claimed subject matter provides a technical solution to a technical problem ….”  and the claims recite specific improvements and advantages over conventional warehouse management systems … (citing McRO, BASCOM; ) see also Enfish, LLV v. Microsoft Corp … (finding claims to be patent eligible because : the claimed invention achieves other benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements”) …  and  For example, Applicant's claimed subject matter is directed to specific technical solutions to technical problems in order fulfillment systems. In particular, the specification describes such technical solutions, including the following: 
traditional warehouse based fulfillment of orders does not have to compete with other demands on the supply of goods within the warehouse - the goods that are in the warehouse are available for shipping. In contrast, with store-based fulfillment, the supply of goods within a store-based fulfillment, the supply of goods is constantly in flux because they are on retail shelves that are being depleted by customers, and new supply is being added to replenish store shelves. Additionally, store-based fulfillment can include a variety of different options, including shipping from a retail store to a customer, courier-type delivery services (e.g., same day delivery options), and in-store pickup options. Accommodating all of these varied options as well as a supply that is influx can create complexities that the disclosed SFMs are capable of solving. 
“ Specification at [0005] (emphasis added).First Named Inventor Ramesh Thennadil Attorney Docket: 24230-0262001 / 201904098  The disclosed technology solves technical hurdles for warehouse based and store-based fulfillment using a unique process flow that allows different store-based fulfillment systems to interact with each other as well as with an order management system (OMS) and a store fulfillment manager (SFM) system. Using APIs and topic publication services, 
These technical solutions provide technical advantages. For example, "SFMs can be designed to be decoupled from other system components to provide for flexible interfacing with a variety of different components." Specification at [0013] (emphasis added). Furthermore, as described in the specification, Applicant's claimed technical solution provides advantages over conventional systems, such as: 
Instead of relying on more traditional system architectures requiring specific communication protocols between system components, SFMs can be designed to publish topics and make information available for access by any type of corresponding module. This can permit for new fulfillment modules that become available to readily be added to the system without reworking the entire system architecture. For example, a fulfillment module that manages the picking of items in an order for in-person pick-up at the store can readily be added to the system to fulfill orders made available through an SFM without having to rework the SFM's system architecture. Similarly, other order modules that make orders available to the SFM can also be readily incorporated into the SFM architecture without making system modifications. This can permit for the SFM to be flexible and  dynamically adapted over time.  Id. (emphasis added)….” and 

Applicant's claimed subject matter can accomplish decoupling the systems that are used to fulfill orders "by using a publication scheme among the systems instead of an interconnected architecture of systems directing each other to perform operations." Specification at [0022] (emphasis added). As recited in the amended claims and described in the Specification at [0022]: 
The SFM can poll the OMS for orders that are available and can poll the WMS for warehousing information, such as available inventory at various warehouses. The OMS and the WMS can publish this information instead of transmitting this information to the SFM in the form of instructions. be published and accessed by one or more of multiple different order fulfillment systems. …
Decoupling the claimed components and systems can provide numerous technical  advantages. For example, "decoupling these systems can provide independence among them - meaning that they are not dependent on the operation, protocols, or framework of each other." Specification at [0023] (emphasis added). As a result, any of the systems that are used, including the claimed SFM, the OMS, the WMS, and the multiple different order fulfillment systems, can be readily modified, updated, and replaced independent of the other system components. Moreover, since "dependence among complicated system components can...be a significant barrier to performing updated and modifications,.. .by making each of these components modular and independent, separate operations and updated can be performed on each, which can make management of the system easier and less complicated." Id. (emphasis added). Moreover, since the systems are decoupled in Applicant's claimed subject matter, the systems can also be readily scaled. "By permitting ready and independent scaling among the components, the system can more appropriately, quickly, and accurately respond to variations in system requirements. This can decrease latency and improve resource efficiency." Specification at [0024] (emphasis added). 
These technical solutions are also reflected in the claims. For example, claim 1 calls for a "WMS [that] is decoupled from the SFM," "an order management system (OMS) that is Page : 14 of 17decoupled from the SFM such that the OMS is independent and separate from the SFM and from the WMS." Moreover, the OMS can "publish orders to the SFM, using an application programming interface (API)" (emphasis added). The SFM also includes "an ingestion layer that... ingest[s] the orders published by the OMS to the SFM' and "a fulfillment database into which the ingestion layer publishes the orders to be fulfilled from the retail store" (emphasis added). The SFM API interfaces with "multiple different store-based fulfillment systems that each fulfill orders and are decoupled from the SFM" by having API components that interface with each of the different systems such that the multiple different store-based fulfillment systems can, independently of each other, "(i) poll the respective store-based fulfillment API components for tasks for the current orders, (ii) obtain the tasks for the current orders that are published by the fulfillment database via the SFMAPI and the store-based fulfillment API components, (iii) attempt to fulfill the current orders based on performing the obtained tasks, and (iv) report fulfillment status information via the respective store-based fulfillment API components indicating whether the tasks were able to be completed based on available in-store inventory" (emphasis added). Moreover, the SFM includes "an internal workflow processor" that "poll[s] the multiple different store-based fulfillment systems for updates on performing the obtained tasks to fulfill the current orders via the SFM API and the store-based fulfillment API components" (emphasis added). 

Accordingly, for at least the foregoing reasons, Applicant's claimed subject matter is  directed to patent eligible subject matter through this specific combination of features recited in the independent claims to provide a technical solution to conventional problems in warehouse based and store-based order fulfillment, as recited in the independent claims. Applicant respectfully requests that the rejections under 35 U.S.C. § 101 be withdrawn. 

First Named Inventor Ramesh Thennadil Attorney Docket: 24230-0262001 / 201904098 
Application No. : 16/689,395 Examiner acknowledges the Applicant’s arguments. The claims 1-16 recite were examined under 35 U.S.C. 101.   The Examiner reviewed the claims in light of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  The Applicant is pointed to review the fact pattern set forth in Example 42. 

Regarding the Applicant’s arguments, regarding the claims and specification reciting a technological solution to a technological problem:
The Applicant’s traverses the “SFMs can be designed to publish topics and make information available for access by any type of corresponding module. This can permit for new fulfillment modules that become available to readily be added to the system without reworking the entire system architecture…”,  although the Applicant argues the system is “ … readily added to the system without reworking the entire system architecture …” , Examiner submits, the claims do not recite the “ …, without reworking the entire 
The Applicant’s traverses, “ … The SFM can poll the OMS for orders …  The OMS and the WMS can publish this information instead of transmitting this information to the SFM in the form of instructions. … instead of transmitting this information to the SFM in the form of instructions”  and “…  can decrease latency and improve resource efficiency…”. Examiner submits, the technological improvement of publishing topics is not claimed nor described.  The Applicant does not claim the decreased latency nor improve efficiency.
The Applicant traverses, “ … WMS [that] is decoupled from the SFM," "an order management system (OMS) that is Page : 14 of 17decoupled from the SFM such that the OMS is independent and separate from the SFM and from the WMS." Moreover, the OMS can "publish orders to the SFM, using an application programming interface (API)". Examiner submits the decoupling of one system to another system is not recited as a technological improvement in the claims. Although the claims recite the additional elements of  various “an application programming interface (API)” the claims generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05 (h) and the claims are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05 (f).
Filed : November 20, 2019 
Examiner submits the claims 1-16, when examined under 35 U.S.C. 101, recite a judicial exception and the limitations are not indicative of integration into a practical application. The claims 1-16 are rejected under 35 U.S.C. 101, see below.  

Application No. : 16/689,395Filed : November 20, 2019
Page : 12of17 Rejection under 35 U.S.C. 103
On pages 14-17, Applicant traverses, “… the amendments to the claims overcome the 103 rejections. None of the references, alone or in combination, disclose Applicant's claimed features. For example, amended claim 1 requires "a store fulfillment manager (SFM) system that manages store-based fulfillment of orders from retail inventory contained in a retail store," "a warehouse management system (WMS) that manages warehouse-based fulfillment of orders using warehouse inventory contained in a warehouse, wherein the WMS is decoupled from the SFM," and "an order management system (OMS) that is decoupled from the SFM such that the OMS is independent and separate from the SFM and from the WMS" (emphasis added). None of the references, alone or in combination, disclose such systems that are decoupled from each other but in communication via "an application programming interface (API) of the SFM" to allow for (i) the OMS to "publish the order to the SFM," (ii) the SFM to "ingest the orders published by the OMS to the SFM," (iii) the multiple different store-based fulfillment systems " (i) to poll the respective store-based fulfillment API components for tasks for the current orders, (ii) obtain the tasks for the current orders that are published by the fulfillment database via the SFM API and the store-based fulfillment API components, (iii) attempt to fulfill the current orders based on performing the obtained tasks, and (iv) report fulfillment status information via the respective store-based fulfillment API components," and (iv) the internal workflow processor that "monitors the status of order fulfillment by the SFM[,]... publishes status information to the OMS based on polling the multiple different store-based fulfillment systems for updates on performing the obtained tasks to fulfill the current orders via the SFM API and the store-based fulfillment API components,...closes a current order based on one or more of the multiple different store-based fulfillment systems publishing an order completion status for the current order via the store-based fulfillment API components and, in response to closing the current order, transmits confirmation that the current order has been closed to the OMS via the SFM API" (emphasis added). …” and  Gilman does not teach or disclose Applicant’s claimed features of “… Gilman does not teach or disclose using an "SFM," "WMS," and "OMS that is decoupled from the SFM such that the OMS is independent and separate from the SFM and from the WMS" to provide warehouse based and store-based fulfillment services, as recited in Applicant's claim 1 (emphasis 
Examiner respectfully acknowledges the Applicant’s arguments. The claims 1-16 are amended.  The amendments to the claims 1-16 necessitate grounds for a new rejection. The claims 1-16 are rejected under 35 U.S.C. 103, see below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1, and similarly claim 9) recite,  “…    determine whether the retail store has sufficient current and future inventory to fulfill (i) an order  as well as (ii) projected in-store purchases during an order fulfillment time period; and …  in response to determining that the retail store has sufficient current and future inventory to fulfill the orders and the projected in-store purchases during the order fulfillment time period;  Application No. : 16/689,395 Filed: November 20, 2019 Page: 3 of 17 wherein … publishes the orders to be fulfilled from the retail store, … being … to include [[the]] current orders that are available for processing and fulfillment; … that each fulfill orders and …(i) poll …  for tasks for the current orders, (ii) obtain the tasks for the current orders that… , (iii) attempt to fulfill the current orders based on performing the obtained tasks, and (iv) report fulfillment status information … indicating whether the tasks were able to be completed based on available in-store inventory; and … monitors  status of order fulfillment … and publishes status information to … based on polling …  for updates on performing the obtained tasks to fulfill the current orders … further closes a current order based on … publishing an order completion status for the current order … and, in response to closing the current order, transmits confirmation that the current order has been closed ..” Claims 1-16, in view of the claim limitations, are directed to the abstract idea of determine whether the retail store has sufficient current and future inventory to fulfill (i) an order  as well as (ii) projected in-store purchases during an order fulfillment time period; … wherein … publishes the orders to be fulfilled from the retail store, … being … to include [[the]] current orders that are available for processing and fulfillment; … that each fulfill orders and …(i) poll …  for tasks for the current orders, (ii) obtain the tasks for the current orders that… , (iii) attempt to fulfill the current orders based on performing the obtained tasks, and (iv) report fulfillment status information … indicating whether the tasks were able to be completed based on available in-store inventory; and … monitors  status of order fulfillment … and publishes status information to … based on polling …  for updates on performing the obtained tasks to fulfill the current orders … further closes a current order based on … publishing an order completion status for the current order … and, in response to closing the current order, transmits confirmation that the current order has been closed . 

Each of these limitations are directed to analyzing a purchase/ sales activity,  which is directed to  commercial or legal interaction (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) and thus, the claims are directed to a certain method of organizing human activity. Accordingly, the claims are directed a certain method of organizing human activity, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of “A system providing fulfillment of orders from inventory collectively held in a retail store and a warehouse, the system comprising: a store fulfillment manager (SFM) system that manages store-based fulfillment of orders from retail inventory contained in a retail store; a warehouse management system (WMS) that manages warehouse-based fulfillment of orders using warehouse inventory contained in a warehouse, wherein the WMS is decoupled from the SFM;  an order management system (OMS) that is decoupled from the SFM such that the OMS is independent and separate from the SFM and from the WMS, wherein the OMS includes computer-readable medium storing instructions that, when executed by one or more processors, is configured to:” , “publish the orders to the SFM, using an application programming interface (API),”, “ the SFM includes computer-readable medium storing instructions that, when executed by one or more processors, is configured to provide: an ingestion layer to ingest the orders published by the OMS to the SFM; a fulfillment database into which the ingestion layer”, “ dynamically updated”, “an SFM API  that interfaces with multiple different store-based fulfillment systems”, “are decoupled from the SFM, wherein the SFM API includes multiple different store-based fulfillment API components that interface with each of the multiple different store-based fulfillment systems, wherein the multiple different store-based fulfillment systems include computer-readable medium storing instructions that, when executed by one or more processors, are configured to”, “ poll the respective store-based fulfillment API components”,  “are published by the fulfillment database via the SFM API and the store-based fulfillment API components”, “via the respective store-based fulfillment API components”, “an internal workflow processor”, “ by the SFM”, “the OMS”, “the multiple different store-based fulfillment systems” , “via the SFM API and the store-based fulfillment API components, wherein the internal workflow processor”, “one or more of the multiple different store-based fulfillment systems”, “via the store-based fulfillment API components”, “the OMS via the SFM API.” … in claim 1  and  “A method for fulfillment of orders from inventory collectively held in a retail store and a warehouse, the method comprising: ingesting, by an ingestion layer, orders published by an order management system (OMS) that is decoupled from a store fulfillment manager (SFM) system that manages store-based fulfillment of orders from retail inventory contained in a retail store, wherein the OMS is independent and separate from the SFM and from a warehouse management system (WMS) that manages warehouse-based fulfillment of orders using warehouse inventory contained in a warehouse, wherein the WMS is decoupled from the SFM, wherein the OMS includes computer-readable medium storing instructions that, when executed by one or more processors, is configured”, “the SFM, using an application programming interface (API)”,  “by a fulfillment database”, “the fulfillment database being dynamically”, “interfacing, by an SFM API”,  “multiple different store-based fulfillment systems”, Filed: November 20, 2019 Page: 7of 17 “fulfillment API components that interface with each of the multiple different store-based fulfillment systems, wherein the multiple different store-based fulfillment systems include computer-readable medium storing instructions that, when executed by one or more processors, are configured to (i) poll the respective store-based fulfillment API components”, “by the fulfillment database via the SFM API and the store-based fulfillment API components”, “API components”, “by an internal workflow processor”, “by the SFM”, publishing, by the internal workflow processor”, “the OMS” , “the multiple different store-based fulfillment systems”, “via the SFM API and the store-based fulfillment API components”; “by the internal workflow processor”, “the multiple different store-based fulfillment systems”, “via the store-based fulfillment API components”; “transmitting, by the internal workflow processor”, “the OMS via the SFM API”. The additional elements of claims 2-8 further narrow the additional elements recited in the claim limitations of claim 1.  The additional elements of claims 10-16 further narrow the additional elements recited in the claim limitations of claim 9.  However, when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components, which is not sufficient to integrate an abstract idea into a practical application. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea are not indicative of integration into a practical application – See MPEP 2106. 05 (f).

Furthermore, with respect to the publishes, poll, obtain, report, and transmits these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity. Adding insignificant extra-

The limitations are not indicative of integration into a practical application but generally link the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05 (h).

 Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-8 & 10-16 do not integrated into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.

The claims 1-16 do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. Additionally, these recitations as an ordered combination, simply append the abstract idea to generally linking the use of the judicial exception to a particular technological environment or field of use   and adding the words “apply it” (or equivalent) as individually evinced by each Gilman , et al. ((US 2018/0253,682 A1) at ([031]-[038],[Figure 1A], describing that the embodiments of the invention are accessible via one or more computing devices connected by one or more networks, including public networks, and can be implemented by a general purpose computer), Applicant’s specification at [053]-[060] (describing that the embodiments of the invention may be implemented by one or more server computers executing computer code and client devices, storage device, a computer- readable medium, storage devices, a processor and an input/output device)  – See MPEP 2106.05 (f)(h)

In addition, as noted above, with respect to the ingest, receive, generate, publish, these elements are not sufficient to amount to significantly more than an abstract idea because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity. See-MPEP 2106.05 (g).



Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-8 & 10-16 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.  

The claims do not integrate a judicial exception into a practical application when 
The limitations as claimed recite additional elements such as: “the WMS is decoupled from the SFM”, “publish the orders to the SFM, using an application programming interface (API components)”  and  “the store-based fulfillment API components” and hence the claims are generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05 (h).

Examiner submits the decoupling of one system to another system is not recited as a technological improvement in the claims. Although the claims recite the additional elements of  various “an application programming interface (API)” the claims generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05 (h) and the claims are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05 (f).


Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-16 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 2,  6,  9,  and  10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Vasantham (US 9,659,079 B2) in view of Borders (US 8,600,821 B2) 

  
Regarding Claim 1, (Currently Amended)

A system providing fulfillment of orders from inventory collectively held in a retail store and a warehouse, the system comprising: a store fulfillment manager (SFM) system that manages store-based fulfillment of orders from retail inventory contained in a retail store; 

Vasantham teaches figure 13 teaches components of a computer such as an order management server, inventory management server, or router. , Vasantham [column 1 lines 63-65], [column 4 lines 6-16], [Figure 1], [Figure 13] 

Vasantham teaches the store order management system 26 (Store fulfillment manager (SFM) which may include an order management server 34.  The order management server 34 may allow customers to place orders with the store 18 and may allow for management of those orders. Vasantham teaches the inventory server 42 may store inventory information for the store 18. The inventory server 42 may store inventory information for items sold at a brick and mortar store location as well as for items available for purchase from the store online as well as in an online marketplace environment., Vasantham [column 4 lines 30-55].

Vasantham teaches filling customer orders as well as in allowing customers to place and manage orders over the internet and otherwise purchase from the store. Vasantham [column 3 lines 33-38], [column 12 lines 34-40], [column 13 lines 7-12]


a warehouse management system (WMS) that manages warehouse-based fulfillment of orders using warehouse inventory contained in a warehouse, wherein the WMS is …  from the SFM; 

Vasantham teaches the store market place website 22  features products which are sold from a store warehouse., Vasantham [column 5 lines 1-14].

Vasantham teaches all inventory data for products which may be purchased online,  maybe separated from the inventory-only inventory and the online inventory may be further separated by online vs marketplace inventory. Each of these separated groups of inventory database information would be stored on a corresponding database shard 50. Vasantham [column 14 lines 15 -20], [Figure 9-  Figure 12], [column 13 lines 20-30]


an order management system (OMS) that is … from the SFM such that the OMS … from the SFM and from the WMS, wherein the OMS includes computer-readable medium storing instructions that, when executed by one or more processors, is configured to:  

Vasantham teaches the order management server 34 and inventory management server 42 (warehouse  management system) are associated with a respective order database and an inventory database., Vasantham [column 4 lines 45 -55] and Vasantham  teaches the OMS application layer 54 may be implemented at a single location such as the server 34 and, via the router 38, communicates with the different order database servers 42 such that each individual database server 42 provides order data from an individual shard 50 to the router 38 and to the OMS application layer 54/order management server 34., Vasantham [column 6 lines 23-28].


Vasantham teaches an order management system 26, (such as an individual server 42)  may monitor the order data, Vasantham [column 9 lines 35-38]

Vasantham teaches the invention may take form of a computer program product embodied in any tangible medium of expression having computer-usable program code embodies in the medium, Vasantham [column 2 lines 45-55]


determine whether the retail store has sufficient current and future inventory to fulfill (i) an order as well as (ii) projected in-store purchases during an order fulfillment time period; 

Vasantham teaches a store management system 26 may include a shared inventory database. Vasantham teaches a store management system 26 may include an inventory server 42 that may communicate with an order management server 34 and thereby provide inventory information to a store website 22 or … otherwise manager orders with a store., Vasantham [column 11 lines 1-30], [Figure 8].

Vasantham teaches the store 18 may provide and online market place where items which are not sold in the store retail locations or which  are offered by different retailers are offered to customers., Vasantham [column 4 lines 20-25]

Vasantham teaches the inventory server 42 may store inventory information for the store 18. The inventory server 42 may store inventory information for items sold at a brick and mortar store location as well as for items available for purchase from the store online as well as in an online marketplace environment., Vasantham [column 4 lines 30-55].


…. in response to determining that the retail store has sufficient current and future inventory to fulfill the orders and the projected in-store purchases during the order fulfillment time period;  Page: 3 of 17
See above. Vasantham [column 4 lines 20-25] and Vasantham [column 4 lines 30-55].


 wherein the SFM includes computer-readable medium storing instructions that, when executed by one or more processors, is configured to provide:  an ingestion layer to ingest the orders … by the OMS to the SFM; 


See above. Vasantham [column 3 lines 25-32]   and Vasantham teaches the computer system includes a transaction database (such as an order database or an inventory database). The transactional database interacts with an application layer such as order management application layer or an inventory management application layer., Vasantham [column 4 lines 6-15].

a fulfillment database into which the ingestion layer publishes the orders to be fulfilled from the retail store, the fulfillment database being dynamically updated to include [[the]] current orders that are available for processing and fulfillment; 

same as above, Vasantham [column 4 lines 6-15].


an SFM … is with multiple different store-based fulfillment systems that each fulfill orders and are … from the SFM,  

[see above] Vasantham [column 4 lines 20-55]

and an internal workflow processor that monitors  status of order fulfillment by the SFM

Vasantham  teaches monitoring order data, Vasantham [column 9 lines 35-38]


Although highly suggested, Vasantham does not explicitly teach:
“… decoupled  … and publish the orders to the SFM, using an application programming interface (API),  …  published … API that interfaces … decoupled … wherein the SFM API includes multiple different store-based fulfillment API components that interface with each of the multiple different store-based fulfillment systems, wherein the multiple different store-based fulfillment systems include computer-readable medium storing instructions that, when executed by one or more processors, are configured to ) poll the respective store-based fulfillment API components for tasks for the current orders, (ii) obtain the tasks for the current orders that are published by the fulfillment database via the SFM API and the store-based fulfillment API components, (iii) attempt to fulfill the current orders based on performing the obtained tasks, and (iv) report fulfillment status information via the respective store-based fulfillment API components indicating whether the tasks were able to be completed based on available in-store inventory; and publishes status information to the OMS based on polling the multiple different store-based fulfillment systems for updates on performing the obtained tasks to fulfill the current orders via the SFM API and the store-based fulfillment API components, wherein the internal workflow processor further closes a current order based on one or more of the multiple different store-based fulfillment systems publishing an order completion status for the current order via the store-based fulfillment API components and, in response to closing the current order, transmits confirmation that the current order has been closed to the OMS via the SFM API.


Border teaches:
“… decoupled …. and publish the orders to the SFM, using an application programming interface (API), … … published by the OMS to the SFM; 

Borders teaches subsystems  such as PUB interface 140 to merchants,  a webstore subsystem 132, and an Order Management System (OMS) 150; Borders teaches a publication API schema for allowing both internal and external clients to connect to the PUB database; etc., Borders [column 9 lines ]

… API that interfaces … decoupled … wherein the SFM API includes multiple different store-based fulfillment API components that interface with each of the multiple different store-based fulfillment systems, wherein the multiple different store-based fulfillment systems include computer-readable medium storing instructions that, when executed by one or more processors, are configured to

Borders Figure 9, item 133  and Figure 1, item 133  BS Publishing Subsystem 140


  poll the respective store-based fulfillment API components for tasks for the current orders, (ii) obtain the tasks for the current orders that are published by the fulfillment database via the SFM API and the store-based fulfillment API components, (iii) attempt to fulfill the current orders based on performing the obtained tasks, and (iv) report fulfillment status information via the respective store-based fulfillment API components indicating whether the tasks were able to be completed based on available in-store inventory; 

Borders teaches the PUB Subsystem 140 ensures that any exported data is consistent and follows certain conventions such as, and periodically, the OMS polls the PUB database for new updated … information., Borders [column 20 lines 10-15 ],[ Figure 4].

Borders teaches The Data Warehouse Subsystem periodically polls or captures data from each of the operational subsystem databases, and stores this information into an Operational Data Store (ODS) 181. By collecting data from the various subsystems into a single ODS, complex reports and/or queries may be  performed on the ODS data more efficiently, and without impacting the performance of the operational subsystems Borders [column 19 lines 1-7].


…. and publishes status information to the OMS based on polling the multiple different store-based fulfillment systems for updates on performing the obtained tasks to fulfill the current orders via the SFM API and the store-based fulfillment API components, 

Borders teaches after FTO processing has been completed for a particular order, at (J) FTO confirmation data is sent from OFS to OMS. Borders [column 28 lines 15-16] 

Borders teaches According to a specific embodiment, orders that have completed WS and XPS cutoff processing are detected by the OMS. In response, the OMS may poll the Web store database for additional information relating to the cutoff orders (including fill-to-order or FTO data). The OMS then performs its cutoff processing on the cutoff order., Borders [column 27 lines 61-67]

wherein the internal workflow processor further closes a current order based on one or more of the multiple different store-based fulfillment systems publishing an order completion status for the current order via the store-based fulfillment API components and, in response to closing the current order, transmits confirmation that the current order has been closed to the OMS via the SFM API.


Borders teaches after FTO processing has been completed for a particular order, at (J) FTO confirmation data is sent from OFS to OMS. Borders [column 28 lines 15-16] 

Borders teaches According to a specific embodiment, orders that have completed WS and XPS cutoff processing are detected by the OMS. In response, the OMS may poll the Web store database for additional information relating to the cutoff orders (including fill-to-order or FTO data). The OMS then performs its cutoff processing on the cutoff order., Borders [column 27 lines 61-67]

Vasantham teaches improving taking, managing, and filling customer orders using store order and inventory management systems.  Borders teaches publishing and polling databases. It would have been obvious before the effective filling date to combine improving transaction database, as taught by Vasantham, with using polling, publishing and Application interfaces (API)’s, as taught by Borders, to improve upon electronic commerce and online purchasing techniques, Borders [column 3 lines 55-58]. 


Regarding Claim 2, (Currently Amended)

Vasantham teaches:
The system of claim 1, herein the multiple different store-based fulfillment systems  include a stored-based shipment system that includes computer- readable medium storing instructions that, when executed by one or more processors

[see above], Vasantham [column 4 lines 20-55], [column 3 lines 33-38] and  Vasantham teaches the customer may use computer 14 to order products from a store website 22 and then pick up the products at the store 18 or have the products delivered to their home. Vasantham [column 5 lines 65-68]



Regarding Claim 6,  (Currently Amended)

The system of claim 1, wherein the multiple different store-based fulfillment systems include a store pick up system that includes computer-readable medium storing instructions that, when executed by one or more processors, is configured to pick, pack, and prepare for in-store pickup by customers at the retail store.  

Vasantham teaches the customer may use computer 14 to order products from a store website 22 and then pick up the products at the store 18 or have the products delivered to their home.



Regarding Claim 9, (Currently Amended)

A method for fulfillment of orders from inventory collectively held in a retail store and a warehouse, the method comprising: ingesting, by an ingestion layer, orders published by an order management system (OMS) that is decoupled from a store fulfillment manager (SFM) system that manages store-based fulfillment of orders from retail inventory contained in a retail store, wherein the OMS is independent and separate from the SFM and from a warehouse management system (WMS) that manages warehouse-based fulfillment of orders using warehouse inventory contained in a warehouse, wherein the WMS is decoupled from the SFM, wherein the OMS includes computer-readable medium storing instructions that, when executed by one or more processors, is configured to determine whether the retail store has sufficient current and future inventory to fulfill (i) an order as well as (ii) projected in-store purchases during an order fulfillment time period and publish the orders to the SFM, using an application programming interface (API), in response to determining that the retail store has sufficient current and future inventory to fulfill the orders as well as the projected in-store purchases during [[an]] the order fulfillment time period; receiving, by a fulfillment database, the orders to be fulfilled from the retail store, the fulfillment database being dynamically updated to include the current orders that are available for processing and fulfillment; interfacing, by an SFM API with multiple different store-based fulfillment systems that each fulfill orders and are decoupled from the SFM, wherein the SFM API includes multiple different store-based  Page: 7of 17fulfillment API components that interface with each of the multiple different store-based fulfillment systems, wherein the multiple different store-based fulfillment systems include computer-readable medium storing instructions that, when executed by one or more processors, are configured to (i) poll the respective store-based fulfillment API components for tasks for the current orders, (ii) obtain the tasks for the current orders that are published by the fulfillment database via the SFM API and the store-based fulfillment API components, (iii) attempt to fulfill the current orders based on performing the obtained tasks, and (iv) report fulfillment status information via the respective store- based fulfillment API components indicating whether the tasks were able to be completed based on available in-store inventory; [[and]] monitoring, by an internal workflow processor, the status of order fulfillment by the SFM, publishing, by the internal workflow processor, status information to the OMS based on polling the multiple different store-based fulfillment systems for updates on performing the obtained tasks to fulfill the current orders via the SFM API and the store-based fulfillment API components; closing, by the internal workflow processor, a current order based on one or more of the multiple different store-based fulfillment systems publishing an order completion status for the current order via the store-based fulfillment API components; and in response to closing the current order, transmitting, by the internal workflow processor, confirmation that the current order has been closed to the OMS via the SFM API.


These claims are substantially similar to claim 1, and thus, is rejected for the reasons set forth above regarding claim 1. While claim 9 is directed to method, Vasthum discloses “a store fulfillment manager (SFM) system , “a warehouse management system (WMS) , “ computer-readable medium storing instructions that, when executed by one or more processors, is configured”, “by a fulfillment database”, “by the internal workflow processor”, “the OMS” as claimed [Figure 1],[Figure 13] and all of the associated text, and Borders discloses   an application programming interface (API)”,  [column 9 lines 54-56].



Regarding Claim 10, (Currently Amended)

The method of claim 9, wherein the multiple different store-based fulfillment systems include a stored-based shipment system that includes computer- readable medium storing instructions that, when executed by one or more processors, is configured to pick, pack, and ship the orders to customers from the inventory within the retail store.  

[same as claim 2]



Claims 3, 4, 5 , 7, 8,11, 12, 13, 14, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vasantham and in view of Borders (US 8,600,821 B2)  in further view of Gilman (US 2018/0253,682 A1) 


Regarding Claim 3, 
The system of claim 2, wherein the store-based shipment system includes a receive module that is configured to track inventory … to the retail store from  a warehouse management system (WMS)

Vasantham teaches a 18 may sell goods in various venues (online storefront). The   items may be shipped.  The order management server 34 may allow a customer to initiate a return of an item on an order, track the status of an order, or perform other tasks related to an order., Vasantham [column 4 lines 17-30].

Although highly suggested, Vasantham does not explicitly teach: 
“… inventory additions …”

Gilman teaches:
“… inventory additions …”

Gilman [055] discloses during transfer of an order containing a pharmacy item from a pharmacy fulfillment system 118 to a retail fulfillment system 116, the tracking token modifier 146 may update the tracking token with the details of the transfer, such as the time and/or date of the transfer and identification of the pharmacy associate and/or retail associate logged in to the pharmacy fulfillment system 118 or retail fulfillment system 116 at the time of the transfer.

Vasantham teaches improving taking, managing, and filling customer orders using store order and inventory management systems.  Borders teaches publishing and polling databases. It would have been obvious before the effective 


Regarding Claim 4,   (Currently Amended)

The system of claim 2, wherein the store-based shipment system includes … that includes computer-readable medium storing instructions that, when executed by one or more processors, is configured to generate pick tasks for workers to perform within the retail store to obtain the items included in an order from inventory within the retail store.  

See above, Vasantham [column 4 lines 17-30].

Vasantham does not teach:
“… a pick module …”

Gilman teaches:
“… a pick module …”

Gilman [025] discloses the technology …may …provide the option to receive prescription medications, over the counter medications, and retail items through any one of multiple delivery methods., Gilman [025], [Figure 1A.]



Gilman [0209], [0212] discloses pick up and pack. 

Gilman [0218] discloses although the method 700 is described in an implementation where a retail fulfillment system 116 (and, in some instances, a retail associate) bringing the order to the pick-up location, these operations may be performed by a pharmacy associate and pharmacy fulfillment system 118, or by an associate and the fulfillment consolidation system 114.

(Gilman discloses both the pharmacy system 118 and the DOMS 110 indicate the package being ready for pickup.)



Regarding Claim 5, (Currently Amended)

The system of claim 2, wherein the store-based shipment system includes a pack module that includes computer-readable medium storing instructions that, when executed by one or more processors, is configured to generate shipment tasks for workers to perform to ship items that have been picked … .

Vasantham does not teach:
“… a pick module …”

Gilman teaches:
“…  pick module …”


Gilman [0202] discloses at 744, the pharmacy fulfillment system 118 (package module) may evaluate whether there are any flags (e.g., refrigerate) or other instructions in the order and, if so, output additional instructions to a pharmacy associate. At which point the pharmacy fulfillment system 118 may transmit a signal to the DOMS 110 indicating that the order has been prepared and, in some instances, is ready for pick up or delivery., Gilman [0194],[0202]-[0203], [0206]-[0209].

Gilman [0209], [0212] discloses pick up and pack, specifically packing and fulfillment using the pharmacy fulfillment system 118. Gilman [0219] discloses the method 700, upon delivering the order to a user or patient, the home delivery system 122.; Gilman [0218]-[0219]

Gilman [0176] discloses completing the pharmacy portion of the order.; Gilman [0179] discloses a prompt to the pharmacy associate to package, mix, or retrieve the flagged prescription item from the refrigerator; Gilman [0183] discloses the pharmacy fulfillment system 118 may output a package later flag, Gilman [0176]-[0183]. 

Vasantham teaches improving taking, managing, and filling customer orders using store order and inventory management systems.  Borders teaches publishing and polling databases. It would have been obvious before the effective filling date to combine improving transaction database, as taught by Vasantham, with business rules using application program interfaces, as taught by Borders, to improve upon electronic commerce and online purchasing techniques, Borders [column 3 lines 55-58]. Gilman teaches tracking orders in a retail an fulfillment 



Regarding Claim 7,  (Currently Amended)

The system of claim 6, wherein the store pick-up system includes an in-store pick-up system that is configured to 

Vasantham teaches the customer 10 may use a computer 14 to order products from a store website 22 and then pick up the products at the store 18 or have the products delivered to their home., Vasantham [column 3 lines 65-68]


Vasantham does not teach:
“… generate pick tasks for a worker to perform to collect the items in the orders and to prepare them for pick-up at one or more designated areas within the retail store…” 

Gilman teaches:
“generate pick tasks for a worker to perform to collect the items in the orders and to prepare them for pick-up at one or more designated areas within the retail store.  ”

Gilman [0101] discloses the pharmacy fulfillment system 118 (or another receiving device, such as a retail fulfillment system 116, fulfillment consolidation system 114, eliminate-the-wait system 126, etc.) may verify the code, including the authorization of the user to pick up the order, and give the completed order to the user., Gilman [0100]-[0101].

Gilman [0212] discloses the graphical interface may be automatically surfaced on a pick-and-pack device of the retail fulfillment system 116, for instance, in response to a change in the order state. The graphical interface may instruct the retail associate to bring the items in the order (whether front store, prescription/pharmacy, or both) to a pick up location at 763. The pick-up location may be located at a designated location in or adjacent to the store 112., Gilman [0212], [0213], [0221].

Vasantham teaches improving taking, managing, and filling customer orders using store order and inventory management systems.  Borders teaches publishing and polling databases. It would have been obvious before the effective filling date to combine improving transaction database, as taught by Vasantham, with business rules using application program interfaces, as taught by Borders, to improve upon electronic commerce and online purchasing techniques, Borders [column 3 lines 55-58]. Gilman teaches tracking orders in a retail an fulfillment system. It would have been obvious before the effective filing date to combine  improving transactional database data using api’s, as taught by Vasantham and Borders, with tracking the fulfillment and pick-up of the order, as taught by Gilman, to improve the digital engagement of customers by providing digital tools  to easily place, check the status, of an order., Gilman [024].




Regarding Claim 8, (Currently Amended)

The system of claim 6, wherein the store pick-up system 
Vasantham [column 3 lines 65-68]


Vasantham does not teach:
“… includes a curbside pick- up system that is configured to generate pick tasks for a worker to perform to  collect the items in the orders and to prepare them for delivery to a customer's vehicle at one or more designated areas outside or near the retail store. ..”

Gilman teaches:
“… includes a curbside pick- up system that is configured to generate pick tasks for a worker to perform to  collect the items in the orders and to prepare them for delivery to a customer's vehicle at one or more designated areas outside or near the retail store. ..”

Gilman [025] The technology described herein may further provide the option to receive prescription medications, over the counter medications, and retail items through any one of multiple delivery methods. For example, the technology may allow the user to pick up their pre-processed order (which may include both pharmacy and retail items) in the store; have the order delivered curbside to the user's vehicle; or have the order delivered to the user (e.g., at home) using a delivery service.; Gilman [0113] discloses the fulfillment system may verify the validity of the tracking token and record the transfer of the order and that it is being transferred to the curbside delivery system 124. The curbside delivery system 124 will secure and hold the completed order until it is delivered to the user.; Gilman [025], [Figure 1A], [0113]-[0114].

Vasantham teaches improving taking, managing, and filling customer orders using store order and inventory management systems.  Borders teaches publishing and polling databases. It would have been obvious before the effective filling date to combine improving transaction database, as taught by Vasantham, with business rules using application program interfaces, as taught by Borders, to improve upon electronic commerce and online purchasing techniques, Borders [column 3 lines 55-58]. Gilman teaches tracking orders in a retail an fulfillment system. It would have been obvious before the effective filing date to combine  


Regarding Claim 11,  (Currently Amended)

The method of claim 10, wherein the store-based shipment system includes a receive module that includes computer-readable medium storing instructions that, when executed by one or more processors, is configured to track inventory additions to the retail store from the WMS .

[same as claim 3]

Vasantham teaches improving taking, managing, and filling customer orders using store order and inventory management systems.  Borders teaches publishing and polling databases. It would have been obvious before the effective filling date to combine improving transaction database, as taught by Vasantham, with business rules using application program interfaces, as taught by Borders, to improve upon electronic commerce and online purchasing techniques, Borders [column 3 lines 55-58]. Gilman teaches tracking orders in a retail an fulfillment system. It would have been obvious before the effective filing date to combine  improving transactional database data using api’s, as taught by Vasantham and Borders, with tracking the fulfillment and pick-up of the order, as taught by Gilman, to improve the digital engagement of customers by providing digital tools  to easily place, check the status, of an order., Gilman [024].


Regarding Claim 12, (Currently Amended)

The method of claim 10, wherein the store-based shipment system includes a pick module that is includes computer-readable medium storing instructions that, when executed by one or more processors, configured to generate pick tasks for workers to perform within the retail store to obtain the items included in an order from inventory within the retail store.  

[same as claim 4]

Vasantham teaches improving taking, managing, and filling customer orders using store order and inventory management systems.  Borders teaches publishing and polling databases. It would have been obvious before the effective filling date to combine improving transaction database, as taught by Vasantham, with business rules using application program interfaces, as taught by Borders, to improve upon electronic commerce and online purchasing techniques, Borders [column 3 lines 55-58]. Gilman teaches tracking orders in a retail an fulfillment system. It would have been obvious before the effective filing date to combine  improving transactional database data using api’s, as taught by Vasantham and Borders, with tracking the fulfillment and pick-up of the order, as taught by Gilman, to improve the digital engagement of customers by providing digital tools  to easily place, check the status, of an order., Gilman [024].



Regarding Claim 13, (Currently Amended)

The method of claim 10, wherein the store-based shipment system includes a pack module that includes computer-readable medium storing instructions that, when executed by one or more processors, is configured to generate shipment tasks for workers to perform to ship items that have been picked using the pick module.  



Vasantham teaches improving taking, managing, and filling customer orders using store order and inventory management systems.  Borders teaches publishing and polling databases. It would have been obvious before the effective filling date to combine improving transaction database, as taught by Vasantham, with business rules using application program interfaces, as taught by Borders, to improve upon electronic commerce and online purchasing techniques, Borders [column 3 lines 55-58]. Gilman teaches tracking orders in a retail an fulfillment system. It would have been obvious before the effective filing date to combine  improving transactional database data using api’s, as taught by Vasantham and Borders, with tracking the fulfillment and pick-up of the order, as taught by Gilman, to improve the digital engagement of customers by providing digital tools  to easily place, check the status, of an order., Gilman [024].


Regarding Claim 14, (Currently Amended)

The method of claim 9, wherein the multiple different store-based fulfillment systems include a store pick-up system includes computer-readable mediumApplication No. : 16/689,395 Filed: November 20, 2019Page: 9 of 17storing instructions that, when executed by one or more processors, that is configured to pick, pack, and prepare for in-store pickup by customers at the retail store.

[same as claim 6]

Vasantham teaches improving taking, managing, and filling customer orders using store order and inventory management systems.  Borders teaches publishing and polling databases. It would have been obvious before the effective filling date to combine improving transaction database, as taught by Vasantham, with business rules using application program interfaces, as taught by Borders, to 


Regarding Claim 15, (Currently Amended)

The method of claim 14, wherein the store pick-up system includes an in-store pick-up system that includes computer-readable medium storing instructions that, when executed by one or more processors, is configured to generate pick tasks for a worker to perform to collect the items in the orders and to prepare them for pick-up at one or more designated areas within the retail store.  

[same as claim 7]

Vasantham teaches improving taking, managing, and filling customer orders using store order and inventory management systems.  Borders teaches publishing and polling databases. It would have been obvious before the effective filling date to combine improving transaction database, as taught by Vasantham, with business rules using application program interfaces, as taught by Borders, to improve upon electronic commerce and online purchasing techniques, Borders [column 3 lines 55-58]. Gilman teaches tracking orders in a retail an fulfillment system. It would have been obvious before the effective filing date to combine  improving transactional database data using api’s, as taught by Vasantham and Borders, with tracking the fulfillment and pick-up of the order, as taught by Gilman, to improve the digital engagement of customers by providing digital tools  to easily place, check the status, of an order., Gilman [024].


Regarding Claim 16, (Currently Amended)

The method of claim 14, wherein the store pick-up system includes a curbside pick-up system that includes computer-readable medium storing instructions that, when executed by one or more processors, is configured to generate pick tasks for a worker to perform to collect the items in the orders and to prepare them for delivery to a customer's vehicle at one or more designated areas outside or near the retail store.

[same as claim 8]

Vasantham teaches improving taking, managing, and filling customer orders using store order and inventory management systems.  Borders teaches publishing and polling databases. It would have been obvious before the effective filling date to combine improving transaction database, as taught by Vasantham, with business rules using application program interfaces, as taught by Borders, to improve upon electronic commerce and online purchasing techniques, Borders [column 3 lines 55-58]. Gilman teaches tracking orders in a retail an fulfillment system. It would have been obvious before the effective filing date to combine  improving transactional database data using api’s, as taught by Vasantham and Borders, with tracking the fulfillment and pick-up of the order, as taught by Gilman, to improve the digital engagement of customers by providing digital tools  to easily place, check the status, of an order., Gilman [024].



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aldelberg (US 2010/0138037 A1) discloses collecting inventory . 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149.  The examiner can normally be reached on Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/D.L.L./Examiner, Art Unit 3624                                                                                                                                                                                                        
                                                                                                                                                                                              /CHARLES GUILIANO/Primary Examiner, Art Unit 3623